PER CURIAM.
Steven W. Hinst seeks review of a final order entered by the Florida State Board of Architecture whereby Hinst was denied his request for registration in Florida as an architect.
We have carefully reviewed the record, briefs and oral argument of counsel. Appellant has failed to demonstrate by the record that he was or is qualified for registration as an architect pursuant to the applicable laws of the State of Florida. Therefore, the Board was eminently correct in refusing to register him.
The Order of the Florida State Board of Architecture denying registration to Steven W. Hinst is AFFIRMED.
McCORD, C. J., MELVIN, J., and EASTMOORE, E. L., Associate Judge, concur.